EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Lightner on 3/9/21.

The application has been amended as follows: 

Paragraph [0031] starting on the bottom of page 5 has been amended to state as follows: 
Seat 1 is a bucket seat. The seat base 10 (also referred to as the seat bottom) and the seat squab 11 (also referred to as the seat back) are integral with each other. Their structure may be provided by a single piece of material, for example a fibre-reinforced plastics material such as carbon fibre. That piece may be formed as a shell. Wings 12 run along the sides of the seat, extending upwardly from the lateral edges of the base and forwards from the lateral edges of the squab. These help to restrain an occupant in the seat against lateral forces. The wings may also be integral with the base and the squab. The material that provides the structure of the squab and base may generally be in the form of a sheet, shaped to define the contours of the seat. On the upper side of the seat base and the front side of the seat squab the seat may be covered with padding such as foam and upholstery such as cloth or leather.


Allowable Subject Matter
Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.  In particular, the prior art cited fails to teach that as the height of the occupant is raised, the back inclination becomes less supine, the H point of the seat moves rearwards, the front of the base (seat bottom) lowers and the position of the squab (backrest) relative to the base (seat bottom) is fixed, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636